Citation Nr: 1242785	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-32 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right cheek scar.

4. Entitlement to service connection for residuals of shrapnel, retained foreign bodies in the neck.

5. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for bilateral hearing loss, tinnitus, residuals of shrapnel, retained foreign bodies in the neck, and right cheek scar.  The RO granted service connection for PTSD and assigned a 10 percent rating.

In September 2009, the Veteran submitted a notice of disagreement (NOD) and specifically addressed the service connection issues.  The document also indicated he was appealing service connection for PTSD even though the claim had been granted.  

In April 2010, he filed another statement indicating that he disagreed with the PTSD rating.  

The RO treated this document as a new claim instead of a NOD.  However, because the document was filed within one year of the August 2009 rating decision and expresses disagreement with the rating assigned at that time, the Board finds that the document is a valid NOD.  As such, the matter must be remanded for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 119 (1998).

The Veteran initially requested a hearing before the Board but withdrew his request in June 2011.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for residuals of shrapnel, retained foreign bodies in the neck and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's hearing loss is likely related to his noise exposure during service.

2. The Veteran's tinnitus is likely related to his noise exposure during service.

3. The Veteran does not have a scar of the right cheek.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A.        §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

3. The criteria for service connection for a scar of the right cheek have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases including sensorineural hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  During his period of service, his military specialty was light weapons infantry and he was awarded the combat infantryman badge.  In his notice of disagreement, the Veteran said he was a M60 machine gunner during service which caused his hearing loss and tinnitus.

In support of his claim, the Veteran submitted a statement from R.P., who served with him in Vietnam.  R.P. confirmed the Veteran's in-service duties and exposure to gunfire and combat.

Service treatment records (STRs) include the entrance and separation examinations.  The entrance examination shows the following audiometric test results:


500
1000
2000
3000
4000
Right
-5 (10)
-5 (5)
-10 (0)
0 (10)
0 (5)
Left
-10 (5)
-5 (5)
-5 (5)
5 (15)
5 (10)

Of note: prior to October 31, 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The separation examination does not include audiometric test results.

In August 2009, the Veteran had a VA examination.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The Veteran reported that during service he used handheld weapons, and shot M60s and small arms.  He was also exposed to aircraft noise, artillery fire, and explosions.  He was not provided with hearing protection.  After service, he was not exposed to noise during occupational or recreational activities.  Per his report to his examiner during his PTSD evaluation, after service he was a van driver for a library.  Tinnitus began long before his examination, but he could not be sure of the exact onset.

Test results clearly show a hearing loss disability for VA purposes as he has at least one auditory threshold at 40 decibels or greater in each ear.  The diagnosis was bilateral hearing loss with constant tinnitus.  The examiner indicated that she could not provide an etiology opinion without resorting to speculation.  Specifically, because the Veteran did not have testing at separation from service, she could not determine the exact onset of his hearing loss.  However, she found that his current hearing loss and tinnitus are consistent with his noise exposure history.

In this case, the Board finds the Veteran competent to report his symptoms of hearing loss and tinnitus.  Layno, 6 Vet. App. at 469.  The Board has reviewed all of the evidence and finds that he was likely exposed to noise during service even though his hearing was not tested at separation.  The Veteran indicated that his post-service employment and recreational activities did not involve noise exposure, which the Board finds credible.  He also stated that he has suffered tinnitus for a long period of time.  More importantly, the examiner found that his current loss and tinnitus are consistent with his noise exposure history.  

Weighing all of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are a result of or related to his active service.  Accordingly, entitlement to service connection for bilateral hearing loss and tinnitus must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for the claim seeking service connection for a scar of the right cheek, STRs show that the Veteran suffered an injury to the right cheek.  However, current medical records fail to indicate a current scar or other disability.  Notably, in September 2010, the Veteran had a VA examination.   The examiner reviewed the claims file and noted the in-service shrapnel wound to the right cheek and neck; however, the examiner was unable to find any scars of the head, face, or neck.  More importantly, the Veteran could not recall the exact location of the lesion, indicating himself that this is not a current "disability" for VA purposes.  There is simply nothing to indicate a current residual associated with this injury in service. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence fails to show a current disability, the benefit of the doubt rule does not apply and service connection for right cheek scar must be denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and the Veteran submitted statements and a buddy statement.  He was afforded VA medical examinations, discussed above.  Notably, the VA examination for scars was conducted after the issuance of the rating decision and SOC.  A supplemental statement of the case (SSOC) was not issued after the VA examination report was received and the Veteran has not waived RO review of the examination report.  However, because the VA examination report fails to show new, pertinent evidence, such as the existence of a current disability, a SSOC is not required in this instance.  38 C.F.R. § 20.1304 (2012).

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for the right cheek scar is denied. 


REMAND

The Veteran seeks service connection for residuals of shrapnel, retained foreign bodies in the neck.  According to the September 2010 VA examination report, the Veteran's in-service shrapnel injury healed without scarring.  However, the VA examiner did not perform x-rays or other testing to determine whether a shrapnel fragment remains in the Veteran's neck.  Because a thorough investigation of this matter was not conducted during the September 2010 examination, the Board finds that the examination report is inadequate for rating purposes.  Therefore, a remand is necessary to schedule a new examination.

The Veteran also seeks an initial disability rating in excess of 10 percent for PTSD.  As noted in the introduction, the Veteran submitted a timely NOD; however, the RO has not issued a SOC.  Therefore, based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding this issue for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to determine whether the Veteran has shrapnel fragments in his neck.  Perform all necessary testing, and if possible, obtain films showing the existence or lack of shrapnel in the neck area (if possible, not required).

2. Provide the Veteran and his representative a statement of the case on the issue of whether he is entitled to a higher initial rating for PTSD.  Give him time to perfect an appeal of this claim by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he perfects an appeal should this claim be returned to the Board for further appellate consideration.

3. Complete any additional development deemed necessary and then readjudicate any claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


